Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 36, and 38 are not described in the specification; 15a and 15b are described as different components (e.g. pumping tube, peristaltic pump) when it appears they should be merely referencing outlet and inlets. 
Drawings
The drawings are objected to because 22 and 28 represent multiple components that are different (see Fig. 2 and Fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the control chamber in line 9 but fails to provide antecedent basis for this term so the claim is indefinite. 
Claim 11 recites said tire in line 2 but fails to provide antecedent basis for this term so the claim is indefinite. 
Claim 12 recites said tire in line 2 but fails to provide antecedent basis for this term so the claim is indefinite. 
Claim 12 recites “a pump outlet port” and “a main pressure chamber” subsequent reciting the same thing so it is not clear if the latter recitation is including new subject matter or the same previously set forth subject matter (e.g. see lines 7-8 and line 9 regarding the chamber). 
Claim 12 sets forth the following subject matter but fails to provide antecedent basis for each term: the pump outlet, the valve device, the cracking pressure and the set pressure (see last 4 lines of the claim). 
Claim 14 recites “a pump outlet port” and “a main pressure chamber” subsequent reciting the same thing so it is not clear if the latter recitation is including new subject matter or the same previously set forth subject matter.

Claim 14 sets forth the following subject matter but fails to provide antecedent basis for each term: the pump outlet, the valve device, the cracking pressure and the set pressure (see last 4 lines of the claim). 
Claim 14 recites “the control valve” in line 8 but fails to provide antecedent basis so this claim is indefinite. 
Claim 19 recites the distal end of the tire valve stem in the last line but fails to provide antecedent basis for this term so the claim is indefinite.
Claim 19 recites “a main pressure” chamber twice so it is not clear if the latter recitation is including new subject matter or the same previously set forth subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 6-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20160046159 to Lin.
Regarding claims 1 and 11, Lin discloses a control valve (assembly of components shown, for example, in Fig. 16) with a body 40 with an inlet port 38 in communication with an inlet passageway with a first check valve 98, outlet port 36 in communication with an outlet passageway with a second check valve 96, a main pressure chamber passageway 180, a relief valve 172 in the control chamber 182 which vents to atmosphere ([0097], lines 6-7) with the main pressure chamber in communication with a 94) and an inlet of a tire valve stem 100 (as evident from Fig. 22A). 
Regarding claim 2, Lin discloses that of claim 1 and that the inlet port and the outlet port are connectable to the pump inlet and pump outlet respectively (see Fig. 16 schematically showing pump inlet and Fig. 17 showing pump outlet). NOTE: there should be a space between claim 1 and wherein and the word “and” should be between pump inlet and pump outlet for grammatical clarity.
Regarding claim 4, Lin discloses that of claim 1 wherein a cap 58 is received over a first end of the valve body (Fig. 11A). 
Regarding claim 6, Lin discloses that of claim 1 with this limitation setting forth subject matter pertaining to the method of manufacture in a product claim so it does not receive patentable weight (see MPEP 2113). 
Regarding claims 7 and 8, Lin discloses that of claim 1 including a third check valve 92 and a fourth 94 as set forth in the respective claims (see Fig. 16 and 20 respectively).
Regarding claim 9, Lin discloses that of claim 1 further including a manual fill assembly (e.g. see [0105], [0113]). 
Regarding claim 10, Lin discloses that of claim 1 further including another passageway configured for mounting on the distal end of the valve stem (see Fig. 18A). NOTE: the word “mounted” should say “mounting” for grammatical clarity purposes. 
Regarding claim 12, Lin discloses the control valve set forth therein as discussed above in claim 1 further including an air inlet hole (see Fig. 16 showing a hole that fluid traverses subsequent coming “from control regulator” before the first check valve. Regarding the last 4 lines of the claim see [0073] wherein Lin disclose such. 
Regarding claim 13, Lin discloses that of claim 12 further including an inlet hole for mounting to the distal end of the valve stem (as evident from Fig. 18A and Fig. 22A). 
Regarding claim 14, Lin discloses the control valve set forth therein as discussed above in claim 12 further including details of the valve as Lin discloses in [0078] and also see Fig. 22A.
Regarding claims 15 and 16, Lin discloses that of claim 14 further including a third check valve 92 and a fourth 94 as set forth in the respective claims (see Fig. 16 and 20 respectively).
Regarding claim 17, Lin discloses that of claim 14 wherein in the assembly is bidirectional (see Fig. 16 showing a first flow direction and Fig. 20 showing a second flow direction). 
Regarding claim 18, Lin discloses that of claim 14 with a relief valve that opens and closes as set forth in the claim (see [0110], lines 8-12).
Regarding claim 19, Lin discloses an air maintenance tire assembly comprising a tire having a cavity (see Fig. 5) with a valve stem 100 and a control valve assembly as set forth above in the discussion for claim 1 along with a pump tube (see Fig. 2). 
Regarding claims 20 and 21, Lin discloses that of claim 19 further including a third check valve 92 and a fourth 94 as set forth in the respective claims (see Fig. 16 and 20 respectively).
Regarding claim 22, Lin discloses that of claim 19 further including a manual fill assembly (e.g. see [0105], [0113]). 
Regarding claim 23, Lin discloses that of claim 19 wherein the valve body has an internal passageway in fluid communication with the main pressure chamber, wherein the passageway is configured for mounted on the end of the valve stem (see Fig. 11A showing the body and stem in exploded view and Fig. 22A showing the stem in communication with the main chamber). NOTE: the word “mounted” should say “mounting” for grammatical clarity purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 3, Lin discloses that of claim 1 but discloses a substantially square-shaped body rather than a cup-shaped. However, the modification of a square shape to a cylindrical or cup shape would have been obvious to one of ordinary skill in the art as a matter of simply changing the shape of the structure for design purposes or as a matter of choice.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US Patent Application Publication 20150059950 to Hinque.
Regarding claim 5, Lin discloses that of claim 1 but does not disclose that he cap is attached to the body by detents. Hinque discloses such as 710 (see Fig. 11). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of providing an additional means of retention therein avoiding inadvertent detachment of the cap from the body. 

Additional cited prior art: Examiner notes the US 20160176243 reference disclosing similar subject matter as that set forth in the Lin reference relied upon herein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617